Citation Nr: 1143187	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-13 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected temporomandibular joint (TMJ) dysfunction.

3.  Entitlement to service connection for a neck disability, to include as secondary to service-connected TMJ dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The Veteran did not appeal a March 1994 rating decision that denied service connection for headaches.

2.  Evidence received since the March 1994 rating decision, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for headaches and raises a reasonable possibility of substantiating that claim.

3.  Migraine headaches are etiologically related to service-connected TMJ dysfunction.

4.  Cervical spine arthritis is etiologically related to service-connected TMJ dysfunction.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision that denied service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Migraine headaches are proximately due to a service-connected disability.  38 U.S.C.A. § 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  Cervical spine arthritis is proximately due to a service-connected disability.  38 U.S.C.A. § 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  New and Material Evidence

Historically, the Veteran was denied service connection for headaches in rating decisions dated August 1993 and March 1994.  The Board notes that the previous rating decisions considered and denied entitlement to service connection for migraine headaches on a direct basis alone.  Although VA did not previously consider whether service connection is warranted for migraine headaches as secondary to service-connected TMJ, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  Therefore, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).  Therefore, although the RO initially apparently adjudicated the issue on the merits in a February 2007 rating decision , the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the March 1994 decision became final because the Veteran did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the RO concluded that the Veteran had a preexisting condition that was not aggravated by service beyond its normal progression.  

Since the prior final decision, additional evidence has been added to the claims file.  Most relevant, the Veteran submitted several articles and other medical literature which support a relationship between TMJ and migraine headaches.  The Veteran also submitted an April 2007 opinion from a private physician, who opined that the Veteran's headaches were related to his TMJ dysfunction.

The Board finds this evidence to be new, as it was not previously of record at the time of the prior final decision.  Moreover, the evidence is material, as it suggests a relationship between the Veteran's migraine headaches and a service-connected condition, and raises a reasonable possibility of substantiating his claim.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  As discussed below, however, the Board has concluded that service connection is warranted for migraine headaches, and therefore there is no prejudice to the Veteran in proceeding with a decision.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

1.  Headaches

The Veteran underwent an enlistment examination in September 1987.  No relevant abnormalities were noted.  In September 1988 and November 1988, the Veteran was seen for a painful bump on the right side of his head.  It was diagnosed as an osteoma and excised in July 1989.  The condition returned in April 1991 and was again removed.  At that time, the Veteran reported a 3-year history of migraine headaches.  However, treatment records noted that pressure on the osteoma caused headaches.  During a July 1992 separation examination, no relevant abnormalities were noted.

An August 1992 VA examination diagnosed osteoma, status post 2 surgeries, with residual local tenderness.

The Veteran testified at an RO hearing in June 1997 in connection with a previous claim.  He testified that he experienced headaches whenever the area involving the osteoma was contacted.

Private treatment records dated September 2003 show the Veteran reported a history of headaches since 1988.  He was diagnosed with migraine headaches without aura.

The Veteran was afforded a VA examination in June 2006.  He reported experiencing headaches, along with nausea, vomiting, photophobia, and phonophobia.  He treated his condition with Inderal and Imitrex.  The examiner reviewed the claims file and noted that the Veteran's complaints of headaches in service were always attributable to pressure on his right temporal osteoma, such as wearing a helmet.  There were no other reports of headaches.  Although he at one point reported having migraines for a 3-year period during service, no descriptions of the headaches or associated symptoms were included.  Since the only available records in service documented headaches secondary to pressure on the site of the Veteran's osteoma, with no documented symptoms such as nausea or photophobia, the examiner concluded that the Veteran's current migraine headaches were distinct from those he experienced in service.

In a November 2006 supplemental opinion, the June 2006 examiner further noted that the Veteran's TMJ condition had its onset in September 1989.  However, headaches during service were attributed only to pressure on the Veteran's osteoma, with no report of migraine-type headaches while he was experiencing TMJ dysfunction.  Therefore, his current migraine headaches were unrelated to his mechanical TMJ difficulty.

The Veteran submitted an April 2007 opinion from a private physician.  He examined the Veteran and noted his TMJ dysfunction and migraine headaches.  He cited to various medical texts which link migraines to TMJ conditions.  Specifically, the chronic pain results from inadequate blood flow from vasodilation stagnation in the head, neck, and jaw muscle, which is the postulated mechanism of the migraine.  Spasm of the jaw musculature also leads to feedback in the reticular pathway of the central nervous system.

The Veteran underwent an additional VA examination in October 2007.  With respect to whether the Veteran's TMJ dysfunction caused or aggravated his migraines, the examiner stated that this could not be determined without resorting to speculation.  While it was common to see TMJ dysfunction with a concomitant diagnosis of migraines in the same person, it was never proven in the literature that such a TMJ condition would directly cause or aggravate migraines.

The Veteran also submitted several pieces of medical literature which collectively assert a causal relationship between TMJ dysfunction and headaches.

Based on the evidence of record, the Board finds that service connection for migraine headaches is warranted.  The Veteran has been diagnosed with the condition, and the overall weight of the evidence is at least in equipoise as to whether it is etiologically related to his service-connected TMJ disorder.

The Board notes that there are several opinions addressing the etiology of the Veteran's headaches.  According to the U.S. Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The October 2007 examination concluded that while migraines were often found in patients with TMJ dysfunction, the literature did not support a direct or causal relationship.  However, as the Veteran submitted medical literature which does support such a relationship, the Board affords this opinion little probative value.

A November 2006 VA supplemental opinion stated that the Veteran's headaches were not related to his TMJ dysfunction because the latter condition was diagnosed in 1989, whereas the Veteran's current migraine condition did not have its onset until several years later.  However, the April 2007 opinion of the Veteran's private physician cited to the medical literature and provided an explanation of the mechanics of how TMJ dysfunction results in migraine headaches.  The Board finds this evidence to be in equipoise as to the etiology of the Veteran's migraine headaches.  Resolving all doubts in the Veteran's favor, the Board finds that his migraine headaches are etiologically related to his TMJ dysfunction.

In evaluating the Veteran's claims, the Board must also assess the competency and credibility of statements made by the Veteran in support of his claim.  
In this case, the competent medical evidence of record is sufficient to establish a currently diagnosed condition and its etiology to a service-connected disability.  To the extent that those findings are based on the Veteran's reports of symptoms he has experienced, the Board notes that the Veteran is competent to report that he experiences certain symptoms such as headaches and photophobia.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran to be credible in his reports of the symptoms he experiences.  Therefore, service connection for migraine headaches is warranted.

2.  Neck Disability

Service treatment records are negative for any complaints, treatment, or diagnoses related to a neck disorder.  The Veteran underwent an enlistment examination in September 1987 and a separation examination in July 1992.  No relevant abnormalities were noted.

An August 2002 x-ray demonstrated some loss of lordosis of the cervical spine.  An additional x-ray in June 2004 revealed mild narrowing of the C5 interspace.

The Veteran was afforded a VA examination in March 2006.  He reported experiencing neck pain in service which he attributed to carrying heavy equipment.  Based on a review of the claims file, a history provided by the Veteran, and an examination, the examiner diagnosed cervical arthritis.  However, she indicated that she could not determine whether the Veteran's condition was related to service without resorting to mere speculation.  Although the Veteran's history was highly probable, there was insufficient documentation of a cervical condition to support that history.

In a January 2007 supplemental opinion, the March 2006 examiner indicated that the Veteran's cervical condition was less likely than not related to his service-connected TMJ dysfunction.  However, her reasoning was unclear, as she stated that the medical literature indicated that facial pain could be caused by TMJ dysfunction.

The Veteran submitted a private opinion dated April 2007.  The examining physician noted the Veteran's TMJ.  He further cited to medical literature which indicated a consensus that derangements in the craniomandibular complex can be manifest as subjective craniocervical (head and neck) pain.  The contracted neck musculature results in arthritic changes in the neck as observed in the Veteran's June 2004 x-rays.

The Veteran underwent an additional VA examination in October 2007.  The examiner concluded that it was less likely than not that TMJ dysfunction caused or permanently aggravated the Veteran's neck condition.  On examination, he had no palpable tenderness on the left or right side of the TMJ, and the medical literature did not connect the regional pain syndrome of the TMJ to the cervical spine.

An August 2008 MRI revealed a moderate posterior disc herniation at C6, and a moderate midline herniation at C4.

The Veteran also submitted several pieces of medical literature which collectively assert a causal relationship between TMJ dysfunction and neck pain.

Based on the evidence of record, the Board finds that service connection for neck arthritis is warranted.  The Veteran has been diagnosed with the condition, and the overall weight of the evidence is at least in equipoise as to whether it is etiologically related to his service-connected TMJ disorder.

The Board again notes that there are several opinions addressing the etiology of the Veteran's neck disorder.  The credibility and weight to be attached to these opinions is within the province of the Board.  See Guerrieri, supra.

As noted earlier, the January 2007 supplemental opinion did not provide clear reasoning to support the conclusion that the Veteran's neck arthritis was not related to his TMJ dysfunction.  Therefore, the Board affords this opinion no probative value.

The October 2007 opinion concluded that the Veteran's neck condition was not related to his TMJ dysfunction based on the physical findings and the fact that the medical literature did not connect regional TMJ pain to a cervical disorder.  However, the Veteran submitted medical literature addressing this issue, and therefore the probative weight of this opinion is compromised.

The Board finds the April 2007 private opinion to be the most probative in assessing the etiology of the Veteran's cervical spine arthritis, as he provided an explanation of the mechanics behind the relationship between neck arthritis and TMJ dysfunction.  Therefore, the Board finds that the overall weight of the evidence supports the conclusion that the Veteran's cervical spine arthritis is etiologically related to his service-connected TMJ dysfunction.

As above,  the Board must also assess the competency and credibility of statements made by the Veteran in support of his claim.  In this case, the competent medical evidence of record is sufficient to establish a currently diagnosed condition and its etiology to a service-connected disability.  To the extent that those findings are based on the Veteran's reports of symptoms he has experienced, the Board notes that the Veteran is competent to report that he experiences certain symptoms such as neck pain.  The Board also finds the Veteran to be credible in his reports of the symptoms he experiences.  Therefore, service connection for cervical spine arthritis is warranted.


ORDER

New and material evidence having been received, the Veteran's claim for service connection for migraine headaches is reopened.

Service connection for migraine headaches is granted.

Service connection for cervical spine arthritis is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


